— Judgment and order reversed on the law and a new trial granted, with costs to the appellant to abide the event, on the ground that the court erred in excluding evidence of negligence on the part of the defendant after the arrival of the firemen. Other grounds of error are urged upon us which we do not find necessary to pass upon at this time. All concur [Dowling, J., in result only], except Taylor and MeCurn, JJ., who dissent and vote for affirmance. (The judgment is for defendant for no cause of action in an action for damages for the death of plaintiff’s intestate, alleged to have resulted by reason of an explosion of gasoline tanks. The order denies a motion for a new trial.) Present — Cunningham, P. J., Taylor, Dowling, Harris and MeCurn, JJ.